


EXHIBIT 10.2

 

Note:  This exhibit reflects an amendment to the IBM 401(k) Plus Plan to
incorporate required changes under Section 415 of the Internal Revenue Code.

 

IBM 401(k) Plus Plan

(As Amended and Restated January 1, 2008)

 

AMENDMENT No. 1

Instrument of Amendment

 

Recitals:

 

International Business Machines Corporation (“IBM”) has established and
maintains the IBM 401(k) Plus Plan (the “Plan”), a qualified retirement plan
that meets the requirements of Section 401(a) of the Internal Revenue Code (the
“Code”) and that includes a cash or deferred arrangement within the meaning of
Section 401(k) of the Code:

 

In accordance with Section 13.01 of the Plan, the Plan Administrator is
authorized to adopt amendments to the Plan that are required to comply with
changes in the law and that are necessary to maintain the tax-qualified status
of the Plan.

 

In order to comply with the final regulations under Code Section 415, the Plan
shall be amended, in the manner set forth in this instrument, to be effective as
specified herein

 

Amendment:

 

1.             Section 1.15 of the Plan is amended to add the following
immediately after the last sentence of such Section:

 

“Notwithstanding the foregoing, effective with respect to Plan Years beginning
on or after January 1, 2008, Compensation for purposes of determining Deferred
Cash Contributions shall not include amounts that are excluded from compensation
under Section 1.415(c)-2 of the Regulations.”

 

2.             Section 1.51 of the Plan is amended to add the following
immediately after the last sentence of such Section:

 

“Effective as of January 1, 2008, Statutory Compensation shall be determined in
accordance with Section 1.415(c)-2 of the Regulations.  Statutory Compensation
shall include amounts that are paid by the later of 2½ months after an 
Employee’s severance from employment with the Employer or an Affiliate or the
end of the Plan Year that includes the date of the Employee’s severance from
employment and that are required to be recognized under Section 1.415(c)-2(e) of
the Regulations and, to the extent applicable, Sections
1.415(c)-2(g)(4),(5),(6),(7) and (8) of the Regulations, and amounts that are
permitted to be recognized under the provisions of
Section 1.415(c)-2(e)(2),(3) and (4) of the Regulations.”

 

3.             Section 4.10(c) shall be designated as 4.10(c)(i) and a new Sec.
4.10(c)(ii) shall be added to provide the following:

 

--------------------------------------------------------------------------------


 

“(ii)    Effective as of January 1, 2008, the term “remuneration” for purposes
of this Section 4.10 shall mean Statutory Compensation.”

 

4.             Section  4.10(f) shall be amended in its entirety to read as
follows:

 

“(f)          Effective January 1, 2008, the limitations imposed by Section 415
of the Code shall be applied to the annual additions in accordance with the
provisions of the final regulations promulgated on April 5, 2007, as Treasury
Decision 9319 (26 C.F.R. Parts 1 and 11), which regulations are hereby
incorporated by reference in accordance with Section 1.415(a)-1(d)(3).  The
dollar limitation on annual additions shall be adjusted in accordance with
Section 415(d) of the Code and Section 1.415(d)-1 of the Regulations, which is
hereby incorporated by reference, pursuant to Section 1.415(a)-1(d)(3)(v).  If
the annual addition to a Participant’s Account exceeds the limitation imposed in
accordance with this Section, the provisions of subsection (d) shall apply.”

 

--------------------------------------------------------------------------------
